DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/17/2019 has been entered. Claim 2 is cancelled. Claims 1 and 3-26 are pending in this instant application. Claims 7, 8, 13-16, and 26 are withdrawn. Claims 1, 3-6, 9-12, and 17-25 are currently under examination.   

Priority
This application is a 371 of PCT/US18/14405 filed on 01/19/2018, which claims benefit of US Provisional Application No. 62/448,540 filed on 01/20/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/448,540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 3-6, 9-12, and 17-25 recite “an atypical opioid response”, “an inhibitor of the repressor element-1 silencing transcription factor (REST)”, “a regimen of multimodal analgesia”, “a nonsteroidal anti-inflammatory drug (NSAID), gabapentin, pregabalin, a TRPV1 agonist”, “capsaicin, an NMDA receptor antagonist”, “ketamine or memantine, an alpha-2 agonist”, “clonidine and dexmedetomidine, a dual acting agent”, and/or “tapentadol, transdermal fentanyl, a long acting local anesthetic, a cannabinoid”, which are not disclosed by the prior-filed Application No. 62/448,540. Thus the priority of claims 1, 3-6, 9-12, and 17-25 is 01/19/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1 and 3-25) and species (CpG 13 as species (a) and “an NMDA receptor antagonist” as species (b). If election of a specific NMDA receptor antagonist is required, Applicant further elects ketamine) in the reply filed on 06/09/2022 is acknowledged. Claims 7, 8, 13-16, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/09/2022. Thus, claims 1, 3-6, 9-12, and 17-25 are currently under examination.

Information Disclosure Statement
Nine information disclosure statements (IDS) filed on 07/17/2019, 05/14/2020, 07/06/2020, 10/30/2020, 12/08/2020, 12/09/2021, 02/23/2022, and 03/28/2022 have been considered.

Claim Objections
Claims 3, 6, 9, 12, 18, and 22 are objected to because of the following informalities: In claims 3, 9, and 12, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (lines 1 to 2 of claim 3; line 1 of claim 9; line 3 of claim 12) to comply with Markush group ending with conjunction “and” before last species. In claims 6 and 9, insert the missing word “CpG” immediately before “site 1-23” (line 2 of claim 6) and “sites 13” (line 2 of claim 9). In claim 18, change the incorrect recitations “clonidine and” (line 5) and “a combination of two or more of the foregoing” (lines 6 to 7) to “clonidine or” and “a combination thereof”, respectively. In claim 22, change the incorrect recitation “a method comprising, or further comprising, pyrosequencing” (line 2) to “a method comprising pyrosequencing”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9-12, and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of perioperative pain in a human patient in need thereof, does not reasonably provide enablement for prophylaxis of perioperative pain in a human patient in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 3-6, 9-12, & 17-25 depend from claim 1.
Applicants claim a method for the prophylaxis (= prevention) of perioperative pain in a human patient in need thereof recited in claim 1. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method for the prophylaxis (= prevention) of perioperative pain in a human patient in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate perioperative pain in a human patient in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for the prophylaxis or treatment of perioperative pain in a human patient in need thereof, the method comprising assaying, in vitro, a biological sample from the patient to determine the DNA methylation status of at least one CpG site in the human mu-1 opioid receptor gene (OPRM1), identifying the patient as one who is susceptible to perioperative pain or an atypical opioid response based on the methylation status of the at least one CpG site in the OPRM1 gene, and administering to the patient identified as susceptible a demethylating agent, an inhibitor of the repressor element-1 silencing transcription factor (REST) and/or a regimen of multimodal analgesia for perioperative pain management.
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prophylaxis  of perioperative pain in a human patient in need thereof using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent perioperative pain in a human patient in need thereof. Chidambaran et al. (Pharmacogenomics and Personalized Medicine 2017:10 157-168, also listed in IDS filed on 12/08/2020) disclosed that administration of demethylating agents reversed the hypermethylation of the OPRM1 gene and improved the analgesic effect of morphine in mice pain models. In fact, chronic opioid use in methadone-substituted former opiate addicts was found to be associated with increased DNA methylation at the OPRM1 position +126 (CpG 18), correlating with increased pain, compared to controls with pain not treated with opioids (page 163, right col., para. 2; page 165, left col., para. 1). One of skilled artisan would understand that contemporary treatment or management of perioperative pain is to minimize perioperative pain, not to prevent, perioperative pain.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing perioperative pain in a human patient in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present association study: novel associations of DNA methylation in the OPRM1 promoter with preoperative, acute and chronic post-surgical pain in children undergoing spine surgery. Since DNA methylation is influenced by multiple modifiable factors (diet, exercise, parental upbringing, stress), understanding the role of epigenetic regulation of OPRM1 in pain opens new avenues of pain research. Understanding susceptibility may act as a guide for targeted use of aggressive multimodal analgesia, use of calcium-channel modulators (like gabapentin) and preemptive analgesics like N-methyl-D-aspartate receptor antagonists (like ketamine), regional anesthesia, and behavioral therapies in patients with higher risk (page 26/28, [68]).  
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent perioperative pain in a human patient in need thereof.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of perioperative pain in a human patient in need thereof, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9-12, and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3-6, 10, and 19-23 depend from claim 1.
Claims 1, 11, 12, 17, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “treatment of perioperative pain in a human patient in need thereof”, “from the patient to determine the DNA methylation status”, “identifying the patient as one who is susceptible to”, and “administering to the patient identified as susceptible”. Apparently, there is a gap among “the patient” recited in the above four locations. If the “a human patient in need thereof” is to be treated, it is not clear why the patient needs determination of DNA methylation. Also, it is not clear if the patient who is susceptible to or the patient identified as susceptible is the same as the patient for determination of DNA methylation. Furthermore, it is not clear how the recitations “a patient having a DNA methylation status of 'methylated' at the at least one CpG site” (claims 11 and 12), “the patient identified as susceptible” (claim 17), and “the patient” (claims 24 and 25) connect to the patient in preceding claim 1. Applicant is advised to change the recitations “the patient to determine” (line 2 of claim 1) and “the patient as one who” (line 4 of claim 1) to “a patient to determine” and “the patient in need thereof as one who”, respectively; to replace the recitation “the patient identified as susceptible” (lines 6 to 7 of claim 1; lines 1 to 2 of claim 17) with “the patient in need thereof”; to change the recitation “a patient having a DNA methylation” (lines 1 to 2 of claims 11 and 12) to “the patient in need thereof having a DNA methylation”; and to replace the recitation “the patient is” (line 1 of claims 24 and 25) with “the patient in need thereof is”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The recitation “who is susceptible to perioperative pain or an atypical opioid response based on the methylation status of the at least one CpG site in the OPRM1 gene” (lines 4-6) omits the methylation criterium to determine who is susceptible because the methylation status is not defined and is not clear. Applicant is advised to change the recitation “based on the methylation status of” (lines 5 to 6) to “based on the presence of methylation of”.
Regarding claims 9 and 18, the phrase “preferably” (interpreted here as "such as") or "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant is advised to delete the recitation “, preferably CpG site 13,” (line 2 of claim 9); to change the recitation “such as” (lines 4 to 5, at 4 locations) to “selected from”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 9-12, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Doehring et al. (Pain 154:15-23, 2013, hereinafter referred to as Doehring ‘2013, listed in IDS filed on 12/08/2020) in view of Wu et al. (Lancet 377:2215-2225, 2011, hereinafter referred to as Wu ‘2011).
With regard to structural limitations “A method comprising assaying, in vitro, a biological sample (or a blood sample) from a patient to determine the DNA methylation status of at least one CpG site in the human mu-1 opioid receptor gene (OPRM1), identifying the patient in need thereof as one who is susceptible to perioperative pain (or acute or chronic postoperative pain) or an atypical opioid response (or opioid tolerance or hyperalgesia) based on the presence of methylation (or ‘methylated’, defined as “methylation of the cytosine of the CpG dinucleotide to form a 5-methylcytosine” in the specification) of the at least one CpG site (or between position -93 and position+ 159; or CpG sites 1-23 as defined in Table 4; or CpG site 13 in Table 4, elected and equivalent to CpG 23 from ATG start site) in the OPRM1 gene, and administering (or before or after a surgical procedure) to the patient in need thereof a regimen of multimodal analgesia (or an NMDA receptor antagonist or ketamine, elected)” (claims 1, 3-6, 9-12, and 17-20), “assayed by a method comprising isolation of genomic DNA (or by a method comprising pyrosequencing, which comprises two or more rounds of a polymerase chain reaction)” (claims 21-23), and “the patient is a female (or white)” (claims 24 and 25):
Doehring ‘2013 disclosed that a higher methylation at OPRM1 DNA position +126 was significantly discriminated between the former heroin-addicted subjects compared with age- and sex-matched healthy nonaddicted controls. Most of the methylation degrees at the 22 OPRM1 positions were significantly correlated. Also, OPRM1 position +126 showed significantly greater methylation in the opioid-treated pain patients than in the corresponding positions of age-matched chronic pain patients not treated with opioids. In contrast, pain did not correlate with the degree of global DNA methylation in pain patients who had been treated for more than a year with only nonopioid analgesics and who had no previous record of chronic opioid therapy (page 19, left col., para. 1 to 2; right col., para. 3). When assuming a role of chronic opioid exposure in DNA methylation, which has been associated with increased pain, the above data provide a new hypothetical mechanism for opioid-induced hyperalgesia. Its molecular basis is neuroplastic changes in the peripheral and central nervous system, which leads to the sensitization of pronociceptive pathways and to an induction of synaptic long-term potentiation. Chronic opioid administration seems to increase the clinical symptom that it is intended to treat. This mechanism may also potentially interfere with the development of opioid tolerance, which has been proposed as being caused by attenuated µ-opioid receptor recovery from desensitization and involves multiple other mechanisms, such as biochemical changes in cAMP activity, N-methyl-D-aspartate or glucocorticoid receptors, and c-fos (page 21, right col., para. 3). Genomic DNA was extracted from 200 µL venous blood. For gene-specific methylation analysis in the OPRM1 gene, nested PCR reactions were performed. Fig. 1. Schematic of the human OPRM1 gene including in detail the predicted CpG island with the positions of the analyzed CpG methylation sites. To quantify the global and gene-specific methylation, the PCR products were analyzed by pyrosequencing technology. Cohort 1 consisted of 85 (59 men, 26 women). Cohorts 3 and 4 comprised pain patients in tertiary care. Cohort 3 consisted of 62 (35 men, 27 women) patients with an opioid treatment duration of ≥1 year. Cohort 4 consisted of 70 (20 men, 50 women) pain patients who had received no opioids during their analgesic therapy (page 17, right col., para. 1 to 2; Figure 1; page 18, left col., para. 2; page 16, left col., para. 2 to 3). 
    PNG
    media_image1.png
    198
    400
    media_image1.png
    Greyscale
 
Doehring ‘2013 did not explicitly disclose the limitations “the patient in need of treatment for perioperative pain (or acute or chronic postoperative pain)”, “a regimen of multimodal analgesia (or an NMDA receptor antagonist or ketamine”, and “administering before or after a surgical procedure”, required by claims 1 and 17-20. 
Wu ‘2011 disclosed opioid-induced hyperalgesia (OIH), presumably results from the upregulation of pronociceptive pathways within the central and peripheral nervous systems. Although hyperalgesia has traditionally been associated with chronic pain, acute OIH can occur after intraoperative or postoperative administration of high doses of potent opioids, which can lead to increased postoperative pain despite a concurrent increase in postoperative opioid use. Glutaminergic system interaction and N-methyl-D-aspartate (NMDA) receptor activation might be important in the development of OIH. Modulation of acute OIH has been reported with α2 agonists, cyclo-oxygenase (COX)-2 inhibitors, and NMDA receptor antagonists, with most studies examining the use of clinically available NMDA receptor antagonists (ie, ketamine, dextromethorphan, and methadone) in attenuating OIH (page 2216, right col., para. 3). Gene candidate that could be influential in treatment of acute pain is the human μ-opioid receptor gene (OPRM1) 118A→G variant. The development of a chronic pain state, termed persistent postsurgical pain (PPP), is increasingly being recognized as a not uncommon sequel of surgery. Many analgesic agents and techniques, most notably peripheral nerve blocks and epidural analgesia, can provide preventive analgesia, which is broadly defined as any perioperative regimen used to control pain-induced sensitization. Preventive measures have focused on aggressive multimodal perioperative analgesic regimens, adjuvant non-opioid therapies such as COX antagonists, α2-adrenergic agonists, gabapentin, and pregabalin, NMDA antagonists, steroids, and extended regional analgesia with local anaesthetics (page 2217, left col. para. 2; right col., para. 2; page 2218, left col., para. 2).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the opioid-induced hyperalgesia and generic non-opioid analgesics as taught by Doehring ‘2013 with perioperative pain (or acute or chronic postoperative pain) and NMDA receptor antagonists (or ketamine) in view of Wu ‘2011, respectively, to treat perioperative pain. One would have been motivated to do so because (a) Doehring ‘2013 teaches that OPRM1 showed significantly greater methylation in the opioid-treated pain patients than in the corresponding positions of age-matched chronic pain patients not treated with opioids. In contrast, pain did not correlate with the degree of global DNA methylation in pain patients who had been treated for more than a year with only nonopioid analgesics, and (b) Wu ‘2011 teaches that hyperalgesia has traditionally been associated with chronic pain, acute OIH can occur after intraoperative or postoperative administration of high doses of potent opioids. Gene candidate that could be influential in treatment of acute pain is the human μ-opioid receptor gene (OPRM1). Perioperative regimen used to control pain-induced sensitization, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the opioid-induced hyperalgesia and generic non-opioid analgesics as taught by Doehring ‘2013 with perioperative pain (or acute or chronic postoperative pain) and NMDA receptor antagonists (or ketamine) in view of Wu ‘2011, respectively, to treat perioperative pain, one would achieve Applicant’s claims 1, 3-6, 9-12, and 17-25. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623